Citation Nr: 1805717	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for cardiomyopathy with myocarditis.

2.  Entitlement to an initial evaluation in excess of 30 percent mycotic lung infection.

3.  Entitlement to an initial evaluation in excess of 60 percent for Crohn's disease, gastroesophageal disease, and peptic ulcer disease.

4.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder.

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain.

6.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to an initial evaluation in excess of 10 percent for anemia.

9.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.

10.  Entitlement to an initial compensable evaluation for hemorrhoids.

11.  Entitlement to an initial evaluation in excess of 10 percent for migraine tension headaches.

12.  Entitlement to service connection for a left shoulder disorder.

13.  Entitlement to service connection for a seizure disorder.

14.  Entitlement to an effective date earlier than April 28, 2012 for the grant of service connection for Crohn's disease, gastroesophageal reflux disease, and peptic ulcer disease (digestive system disabilities); cardiomyopathy with myocarditis; mycotic lung infection; anxiety disorder; lumbar strain; cervical strain; tinnitus; anemia; right shoulder strain; hemorrhoids; and migraine tension headache


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to April 2012.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a December 2013 rating decision, the RO granted entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) effective from April 28, 2012.  


FINDINGS OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


